Employment Retention Agreement


This Employment Retention Agreement (the “Agreement”) is made and entered into
as of November 30, 2018, by and between Gannett Co., Inc. (the “Company”) and
Barbara W. Wall (“Executive”).


WHEREAS, the Company wants Executive to continue her employment with the Company
at least through November 29, 2019; and


WHEREAS, subject to the terms of this Agreement, Executive is willing to remain
employed by the Company at least through November 29, 2019.


NOW THEREFORE, in consideration of Executive’s continued employment as described
in this Agreement, the Company and Executive agree as follows:


1.          Retention Payment.  Subject to the terms of this Agreement,
Executive shall be eligible for, and the Company shall pay to Executive, a
retention payment in the gross amount of $475,000, less applicable payroll
withholdings and deductions (the “Retention Payment”).  Executive shall not be
eligible for, and shall not be paid, the Retention Payment if Executive resigns
from her employment with the Company for any reason on or prior to November 29,
2019.  Executive shall be eligible for, and the Company shall pay, the Retention
Payment to Executive if the Company terminates Executive’s employment with the
Company without cause on or before November 29, 2019 (a “Termination without
Cause”), or if Executive remains employed by the Company through November 29,
2019.  If Executive is eligible to receive the Retention Payment, the Company
shall pay the Retention Payment to Executive in one lump sum cash payment on the
earlier of (i) the first regularly scheduled pay date after the date of the
Termination without Cause, or (ii) the first regularly scheduled pay date after
November 29, 2019 if Executive remains employed with the Company through
November 29, 2019.


2.          At-will Employment.  Nothing in this Agreement shall change
Executive’s status as an at-will employee of the Company, meaning that either
the Company or Executive may terminate the employment relationship at any time
and for any reason. In addition, for purposes of clarity and the avoidance of
doubt, nothing in this Agreement shall change, modify or alter in any way
Executive’s participation or rights in any Company plan, program, or arrangement
in which she is participating or under which she has rights.


3.          Miscellaneous.  This Agreement contains all of the understandings
and representations between the Company and Executive relating to any retention
payment and supersedes all prior and contemporaneous understandings,
discussions, agreements, representations and warranties, both written and oral,
with respect to any retention payment; provided, however, that this Agreement
shall not supersede any other written agreements between the Company and
Executive, which shall remain in full force and effect.  This Agreement shall be
governed by the laws of the Delaware without giving effect to the conflict of
laws provisions thereof to the extent such rules would require or permit
application of the laws of any other jurisdiction.
1



--------------------------------------------------------------------------------





EXECUTIVE
 
GANNETT CO., INC.
                   
/s/ Barbara W. Wall
 
By:

/s/ Robert J. Dickey
Barbara W. Wall
 
Robert J. Dickey
                   
Date:  
November 30, 2018
 
Date:  
November 30, 2018









[signature page to Employment Retention Agreement]


